DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 (Figs. 2C-2D) in the reply filed on January 27, 2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2022. 
Note: Applicant is reminded that the text of all withdrawn claims should be included in the listing of claims. See MPEP 714.
Claims 1-4, 6, 7, 9, and 11-13 are presented for examination below.
Drawings
The drawings are objected to because reference character “222” should designate the second cup of the brassiere, not the vertical line extending through the second cup (see Fig. 2A and paragraph 0024 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first and second lateral portions” (claim 1) should read “first and second lateral portions”
“a pair of cups, a first cup…, and a second cup…” (claim 1) should read “a pair of cups comprising a first cup…, and a second cup…” to enhance clarity
“each of wearer’s breasts” (claim 1) should read “a respective breast of a wearer,” to enhance clarity 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the limitation “the center gore.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “the gore element.”
Claim 1 also recites the limitation “a wire substantially lining the outer perimeter of the outer contour of the cup.” The limitation is indefinite, as it is unclear what is included or excluded by the limitation “substantially lining the outer perimeter.” For purposes of examination, the Examiner will interpret the limitation as follows: “a wire extending along the outer perimeter of the outer contour of the cup.”
Claim 2 recites the limitation “the first side end and second side end of the gore element.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “the first lateral portion and the second lateral portion of the gore element.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, and 11-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lander (US PG Pub 2011/0130072) in view of Abadi (US Patent No. 5,904,607).
Regarding claim 1, Lander discloses an undergarment (bra of Figs. 1-2) comprising:
a support band (6, 7) comprising a gore element (6) positioned between a first wing element (right 7) on one side and a second wing element (left 7) on another side (see Figs. 1-2); the gore element comprising first and second lateral portions defined by a first height, and a middle portion located between the first and second lateral portions, the middle portion being defined by a second height (see annotated Fig. 2, with heights depicted in dotted vertical lines);
a pair of cups (3) comprising a first cup (right 3) affixed to the first wing element and the first lateral portion of the gore element, and a second cup (left 3) affixed to the second wing and second lateral portion of the gore element (see Figs. 1-2 and paragraphs 0015-0019);
each cup comprising an outer contour (outer bottom contour of each cup 3), the Examiner notes that claim 1 does not require the outer contour to extend along an entire circumference or entire perimeter of each cup, and the bottom contour of the cup still defines an outer contour of 
a wire (4) substantially lining the outer perimeter of the outer contour of cup (see Figs. 1-2, paragraph 0020, and note above; claim 1 does not require the wire to line the entire circumference or entire perimeter of each cup);
wherein each cup is configured to substantially encase each of wearer's breasts, such that the breasts are forced to remain in an upwardly lifted and outwardly pulled position, when the support band is fastened around the wearer's torso (see Figs. 1-2 and at least paragraphs 0035-0036; Lander discloses wherein each cup assembly is configured to provide an adjustable amount of support, prevent excess movement of the breast, and “provide support beneath the breast, thus pushing the breast upwards and outwards”).
It is noted that the recitation of “wherein each cup is configured to substantially encase each of wearer's breasts, such that the breasts are forced to remain in an upwardly lifted and outwardly pulled position, when the support band is fastened around the wearer's torso” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lander discloses the structure as claimed, and further discloses wherein each cup assembly is configured to provide an adjustable amount of support, prevent excess movement of the breast, and “provide support beneath the breast, thus pushing the breast upwards and outwards” (see paragraphs 0035-See MPEP 2173.05(g).

    PNG
    media_image1.png
    558
    886
    media_image1.png
    Greyscale

Lander substantially discloses the invention as claimed above but fails to further disclose wherein the first height of the first and second lateral portions is greater than the second height of the middle portion of the center gore. Instead, Lander appears to depict wherein the first and second heights are approximately the same (see annotated Fig. 2).
However, Abadi teaches an undergarment (10) comprising: a support band comprising a pair of cups (20, 22) and a gore element (30) including a middle portion (low point of the “V” shape of 30) located between first and second lateral portions (high end points of the “V” shape of 30), wherein the height of the first and second lateral portions is greater than the height of the middle portion (see Figs. 1-2 and column 4, lines 27-53), so as to allow the cups to be pulled together or pushed apart depending on the user’s desired aesthetic (see column 4, lines 27-53).


Regarding claim 2, the modified undergarment of Lander (i.e., Lander in view of Abadi) is further disclosed wherein the support band (6, 7 of Lander) comprises elastic material (see paragraphs 0016-0018).

Regarding claim 3, Lander and Abadi together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first height of the first side end and second side ends of the gore element is approximately 3.5”. Lander and Abadi are silent as to the exact dimensions of the undergarment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of gore heights, such that the first height of the first side end and second side ends of the gore element would be approximately 3.5”, in order to achieve an optimal configuration to accommodate the size or proportions of an intended wearer, or to provide a desired amount of coverage at the gore, since discovering the optimum or workable ranges of gore heights involves only routine skill in the art. See MPEP 2144.05.


Regarding claim 4, Lander and Abadi together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the second height of the middle portion of the gore element is approximately 1.5”. Lander and Abadi are silent as to the exact dimensions of the undergarment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of gore heights, such that the second height of the middle portion of the gore element would be approximately 1.5”, in order to achieve an optimal configuration to accommodate the size or proportions of an intended wearer, or to provide a desired amount of coverage at the gore, since discovering the optimum or workable ranges of gore heights involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/height, merely stating that “In some embodiments, as illustrated in FIG. 2C, height 213 may be approximately 3.5 inches and height 214 may be approximately 1.5 inches” (see paragraph 0035 of Applicant’s specification). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Lander and Abadi.



Regarding claim 7, Lander and Abadi together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the length of the support band is approximately 27.75”. Lander and Abadi are silent as to the exact dimensions of the undergarment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of band lengths such that the length of the support band would be approximately 27.75”, in order to achieve an optimal configuration to accommodate the size or proportions of an intended wearer, since discovering the optimum or workable ranges of band lengths involves only routine skill in the art. See MPEP 2144.05.
Additionally, Applicant does not provide any criticality for the claimed range/length, merely stating that “Support band 215 may have a length 260 of approximately 27.75” inches, as illustrated in Fig. 2C” (see paragraph 0028of Applicant’s specification). As such, the claimed range appears to be an obvious matter of design choice which fails to patentably distinguish over Lander and Abadi.

Regarding claim 9, the modified undergarment of Lander (i.e., Lander in view of Abadi) is further disclosed wherein the support band (6, 7 of Lander) comprises a fastening mechanism 

Regarding claim 11, the modified undergarment of Lander (i.e., Lander in view of Abadi) is further disclosed wherein the center gore (6 of Lander) comprises a material having elastomeric properties (see paragraph 0018 of Lander; Lander discloses wherein gore element 6 may include spandex or spandex blends).

Regarding claim 12, the modified undergarment of Lander (i.e., Lander in view of Abadi) is further disclosed wherein the center gore (6 of Lander) is configured to expand and cause each cup to shift upwardly and outwardly and reduce tension forces acting upon the cups wherein when the undergarment is worn by the wearer (see Figs. 1-2 and at least paragraphs 0018 and 0035-0036 of Lander; Lander discloses wherein the gore element is made of an elastomeric material and is therefore capable of expanding, and also discloses wherein each cup assembly is configured to provide an adjustable amount of support, adapt to the shape of each breast, and “provide support beneath the breast, thus pushing the breast upwards and outwards”; see also column 4, lines 27-54 of Abadi; Abadi teaches wherein the gore element 30 may be pushed apart so as decrease the degree of cleavage enhancement to reduce inward tension forces on the wearer’s breasts).
It is noted that the recitation of “wherein the center gore is configured to expand and cause each cup to shift upwardly and outwardly and reduce tension forces acting upon the cups wherein when the undergarment is worn by the wearer” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Lander and Abadi together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 13, the modified undergarment of Lander (i.e., Lander in view of Abadi) is further disclosed wherein the reduction in tension forces causes a reduction in compression forces acting upon the breast encased by each cup (see Figs. 1-2 and at least paragraphs 0035-0036 of Lander; Lander wherein each cup assembly is configured to provide an adjustable amount of support and adapt to the shape of each breast, and is therefore capable of being adjusted to reduce compression forces on the breast; see also column 4, lines 27-54 of Abadi; Abadi teaches wherein the gore element 30 may be pushed apart so as decrease the degree of cleavage enhancement to reduce inward compression forces on the wearer’s breasts).
It is noted that the recitation of “wherein the reduction in tension forces causes a reduction in compression forces acting upon the breast encased by each cup” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Landi and Abadi together teach the See MPEP 2173.05(g).
`
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Yuasa et al. (herein Yuasa)(US PG Pub 2014/0087624) and Shao (US PG Pub 2010/0105285) each teach brassieres having gore elements that have a decreased central portion height, and Rubinstein (US Patent No. 2,149,819) teaches a brassiere having first and second cup assemblies designed to keep the wearers’ breasts apart and hold each breast naturally in place without undue pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732